Name: 2004/65/EC: Commission Decision of 30 December 2003 on the financial contribution towards carrying out certain operations planned by the Member States in 2003 to implement the control, inspection and surveillance systems applicable to the common fisheries policy (second instalment) (notified under document number C(2003) 5228)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  fisheries;  economic geography;  information and information processing
 Date Published: 2004-01-20

 Avis juridique important|32004D00652004/65/EC: Commission Decision of 30 December 2003 on the financial contribution towards carrying out certain operations planned by the Member States in 2003 to implement the control, inspection and surveillance systems applicable to the common fisheries policy (second instalment) (notified under document number C(2003) 5228) Official Journal L 013 , 20/01/2004 P. 0036 - 0040Commission Decisionof 30 December 2003on the financial contribution towards carrying out certain operations planned by the Member States in 2003 to implement the control, inspection and surveillance systems applicable to the common fisheries policy (second instalment)(notified under document number C(2003) 5228)(Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic)(2004/65/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/431/EC of 28 May 2001 on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy(1), and in particular Article 13 thereof,Whereas:(1) Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Austria, Portugal, Finland, Sweden and the United Kingdom have forwarded to the Commission their fisheries control programmes for the period from 1 January 2001 to 31 December 2003 together with applications for a financial contribution towards the expenditure to be incurred in carrying out the programmes. The Member States have submitted updated applications for 2003.(2) Certain expenditure relating to 2003 has already been the subject of Commission Decision 2003/566/EC of 28 July 2003 on the financial contribution towards carrying out the operations planned by the Member States in 2003 in implementing the control, inspection and surveillance systems applicable to the common fisheries policy(2).(3) In view of the available appropriations, a financial contribution can be made to investments in implementing pilot projects for sending information by electronic means, remote sensing, modernising vessels and aircraft used for inspecting fishing activities and installing the mechanisms and IT networks necessary for exchanges of information on these controls.(4) The rate of the Community contribution for each operation, the conditions on which the expenditure is reimbursed and, for each Member State and each operation, the total amount of eligible expenditure for the second instalment for 2003 should be laid down.(5) Under Article 15 of Decision 2001/431/EC, the Member States must implement their scheduled expenditure within one year of the legal and financial commitment. This commitment must be made at the latest within the calendar year following the year of notification of the Commission Decision.(6) Under Article 17(1) of Decision 2001/431/EC, Member States must submit their applications for reimbursement of expenditure to the Commission no later than 31 May of the year following that in which it is incurred.(7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1This Decision establishes for 2003 the amount of certain eligible expenditure for each Member State, the rates of the Community financial contribution and the conditions on which the contribution may be granted, provided the eligible expenditure is actually used to implement the control programmes.Article 2Expenditure incurred in implementing pilot projects for sending information by electronic means and for remote sensing shall qualify for a maximum financial contribution of 100 % of the eligible expenditure within the limits laid down in Annex I.Article 3Expenditure incurred in modernising vessels and aircraft actually used for control, inspection and surveillance of fishing activities shall qualify for a maximum financial contribution of 35 % of the eligible expenditure within the limits laid down in Annex II.Article 4Expenditure incurred in putting in place the mechanisms and IT networks necessary for exchanges of information linked to control shall qualify for a maximum financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex III.Article 5Member States shall submit their applications for reimbursement of the expenditure referred to in this Decision to the Commission by 31 May 2006 at the latest.Article 6Applications for reimbursement and advances expressed in currencies other than the euro shall be converted into euro at the rate for the month in which they reach the Commission.Article 7This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 154, 9.6.2001, p. 22.(2) OJ L 192, 31.7.2003, p. 44.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>ANEXO III/BILAG III/ANHANG III/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III/ANNEX III/ANNEXE III/ALLEGATO III/BIJLAGE III/ANEXO III/LIITE III/BILAGA III>TABLE>